Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/28/2020 was filed before the mailing of this action.  The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 4 and 14 are objected to because of the following informalities:  the limitation of “a final list” in the first sentence should be “the final list”.  Appropriate correction is required.
Claims 5 and 15 are objected to because of the following informalities:  the limitation of “in which lower level components in each assembly”, is missing the word “the” in between “which” and “lower”, in order to refer back to the components in the analyzing step.  Appropriate correction is required.
Claims 8 and 18 are objected to because of the following informalities:  the limitation of “a quick recost” in the last sentence should be “the quick recost”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  the claim recites “A non-tangible, computer-readable medium”. This appears to be a typographical error non-transitory computer-readable medium instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-9 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 15 recite the limitation of “reorder the list to create a first reordered list in which lower level components in each assembly are placed higher in the list than higher level components for the assembly”. It is unclear which list “the list” is referring to.
Claims 6 and 16 recite the limitation of “reorder the list to create a second reordered list in which, for each two model component, source models are placed higher in the list than machined models”. It is unclear which list “the list” is referring to.
Dependent claims 7-9 and 17-19 are also rejected under  35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, by virtue of dependency.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-12 recite a system (i.e. machine), claims 13-19 recite a method (i.e. process), and claim 20 recites a non-tangible computer-readable medium storing instructions executed by a processor (i.e. machine). Therefore claims 1-20 fall within one of the four statutory categories of invention.
Examiner notes that claim 20 recites a “non-tangible” computer readable medium, which does not fall under one of the four statutory categories of invention. Examiner is assuming that the applicant meant a non-transitory computer-readable medium, and the 101 analysis is performed assuming clam 20 is directed to a non-transitory computer-readable medium.
Independent claim 1 recites the limitations of a plurality of cost data elements that provide a production cost estimate for a plurality of components; facilitating a transmission of data; receiving a bulk costing request, the bulk costing request including a list of items to be costed and a set of input variables; generating a final list of components and assemblies including a scenario for each item to be costed for each combination of input variables; performing a deep costing analysis of the final list, resulting in an estimated cost for each of the items to be costed for each of the input variables. The limitations correspond to certain methods of organizing human activity 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a costing data store, electronic records, virtual production environments (VPE) data store, communication port, application computer server, user devices, distributed communication network, bulk costing engine, and cost engine. The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using computer components. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-12 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Dependent claims 2-12 are also rejected under 35 U.S.C. 101. 
Independent claims 13 and 20 recite the limitations of receiving a bulk costing request, the bulk costing request including a list of items to be costed and a set of input variables; generating a final list of components and assemblies including a scenario for each item to be costed for each combination of input variables; and performing a deep costing analysis of the final list. resulting in an estimated cost for each of the items to be costed for each of the input variables. The limitations correspond to certain methods of organizing human activity such as commercial interactions. The limitations further correspond to mental processes (i.e. observation, evaluation, judgement, and opinion). Therefore, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a computer server (claim 13), remote user device, a bulk costing engine, a cost engine, computer-readable medium storing instructions (claim 20), and processor (claim 20). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using computer components. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 14-19 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Dependent claims 2-12 are also rejected under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-3, 13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorokhovsky (2015/0254586).

Claim 1: A bulk costing system implemented via an application computer server, comprising: 
(a) a costing data store containing electronic records that represent a plurality of cost data elements that provide a production cost estimate for a plurality of components; (Gorokhovsky ¶0055 disclosing an automatic cost estimation system, costing data, and cost models to generate a cost estimate; Fig. 13A and 13B and ¶0082 disclosing the electronic records representing a plurality of cost estimated  for a plurality if components; the system is for predicting costs of various parts (¶0005); ¶0083 further discloses easily calculating cost estimated across all scenarios; data related to a virtual production environment such as labor rates and the lake may be updated at it may be desirable to roll this new info into all the cost estimate scenarios associated with a particular product or assembly; see also ¶0078)
(b) a virtual production environments data store containing electronic records that represent a plurality of simulated production environments (VPEs); (Gorokhovsky ¶0057 disclosing virtual production environments comprising a plurality if information described in production capabilities, manufacturing capabilities, costing data, etc.; Fig. 13A and 13B and ¶0082 disclosing the 
(c) a communication port coupled to the application computer server to facilitate a transmission of data with remote user devices via a distributed communication network; (Gorokhovsky ¶0095-¶0097 disclosing communication devices and servers, the server maybe coupled and connection may facilitate remote execution of programs across the network; the citations also disclosed distributed servers and communication; ¶0081 disclosing a change at the top level being rolled down to underlying children, components and assemblies, while taking into account the number of each subassembly and component contributing to the top level assembly)
(d) the application computer server, coupled to the costing and VPE data store, programmed to: receive, via the communication port, a bulk costing request from a remote user device, the bulk costing request including a list of items to be costed and a set of input variables; (Gorokhovsky ¶0078 disclosing building a costing scenario for an assembly comprising multiple components, subassemblies, where a scenario may comprise estimating costs for the 
generate, by a bulk costing engine, a final list of components and assemblies including a scenario for each item to be costed for each combination of input variables; (Gorokhovsky ¶0082 disclosing a user input screen allowing a user to quickly customize the bulk costing attributes such as: whether to update each individual component; whether to re-extract geometry from a CAD file for an individual component; Fig. 13A showing a screenshot of a user input screen with an option to "Deep Cost Scenario"; Fig. 13 B showing a snapshot of the user input screen comprising details for a top level assembly such as sub assemblies and components and means for a user to specify attributes such as "Extract GCD"; ¶0095-¶0097 disclosing communication devices and servers, the server maybe coupled and connection may facilitate remote execution of programs across the network; ¶0081 disclosing a change at the top level being rolled down to underlying children, components and assemblies (set of input variables), while taking into account the number of each subassembly and component contributing to the top level assembly; changes may be a changing in volume, VPE, batch size, etc.; ¶0015 disclosing making a specified quantity of gears and providing the user list with an ordered list per gear estimated for the manufacture of the gear; storing information useful for estimating the manufacturing costs  of the 
perform, by a cost engine, a deep costing analysis of the final list, resulting in an estimated cost for each of the items to be costed for each of the input variables. (Gorokhovsky ¶0079 disclosing a manufacturing company having three facilities and estimating the costs of manufacturing a given product or subassembly at each of the facilities; a scenario comprising all the components, subassemblies, volumes may be built up for the one of the facilities; after the scenario is completed, two copies maybe made and each scenario updated to reflect virtual production environment representative of the a different one of the manufacturing facilities; copies of a scenario may be made to estimate cost differences associated with the different volumes, cost differences, associated with different manufacturing processes during assembly, etc.; ¶0067 disclosing cost estimated may be chained together with cost estimation fir intermediate component and gives details on this in the paragraph; ¶0082 also discloses performing deep costing)

Claim 2: The system of claim 1, wherein the set of input variables includes one or more of a VPE, a production volume, a production batch size, a material, a number of cavities, and a stock form. (Gorokhovsky ¶0081 and Fig. 12 disclosing changes in the input and underlying assemblies, components, etc.; the change in input may comprise a change in volume, VPE, change in volume, batch size and the like)

Claim 3: The system of claim 1, wherein the application computer server is further programmed to: create, by the bulk costing engine, at least a first roll-up to contain results of costing one or more of the scenarios. (Gorokhovsky ¶0083 disclosing data related to a virtual production environment such as labor rates and the like, may be updated and it may be desirable to roll this new information into all the cost estimate scenarios associated with a particular product, assembly, or the like;  ¶0082 disclosing allowing the user to quickly customize bulk costing w/option to deep cost scenario, etc.; official cost option may allow a user to select the official or default scenario used when rolling the cost estimate for a component, assembly or the like; user may have the option of whether to roll up the costs)

Claims 13 and 20:
(Claim 13) A computerized bulk costing method implemented via a computer server, comprising: (Gorokhovsky ¶0093 disclosing a method deployed in part or in whole on a processor part of a server)
(Claim 20) A non-tangible, computer-readable medium storing instructions, that, when executed by a processor, cause the processor to perform a bulk costing method, the method comprising: (Gorokhovsky ¶0093 storage medium and instructions stored thereon, and processor)
receiving a bulk costing request from a remote user device, the bulk costing request including a list of items to be costed and a set of input variables; 
generating, by a bulk costing engine, a final list of components and assemblies including a scenario for each item to be costed for each combination 
(Gorokhovsky ¶0082 disclosing a user input screen allowing a user to quickly customize the bulk costing attributes such as: whether to update each individual component; whether to re-extract geometry from a CAD file for an individual component; Fig. 13A showing a screenshot of a user input screen with an option to "Deep Cost Scenario"; Fig. 13 B showing a snapshot of the user input screen comprising details for a top level assembly such as sub assemblies and components and means for a user to specify attributes such as "Extract GCD"; ¶0095-¶0097 disclosing communication devices and servers, the server maybe coupled and connection may facilitate remote execution of programs across the network; ¶0081 disclosing a change at the top level being rolled down to underlying children, components and assemblies (set of input variables), while taking into account the number of each subassembly and component contributing to the top level assembly; changes may be a changing in volume, VPE, batch size, etc.; ¶0015 disclosing making a specified quantity of gears and providing the user list with an ordered list per gear estimated for the manufacture of the 
and performing, by a cost engine, a deep costing analysis of the final list. resulting in an estimated cost for each of the items to be costed for each of the input variables. (Gorokhovsky ¶0079 disclosing a manufacturing company having three facilities and estimating the costs of manufacturing a given product or subassembly at each of the facilities; a scenario comprising all the components, subassemblies, volumes may be built up for the one of the facilities; after the scenario is completed, two copies maybe made and each scenario updated to reflect virtual production environment representative of the a different one of the manufacturing facilities; copies of a scenario may be made to estimate cost differences associated with the different volumes, cost differences, associated with different manufacturing processes during assembly, etc.; ¶0067 disclosing cost estimated may be chained together with cost estimation fir intermediate component and gives details on this in the paragraph; ¶0082 also discloses performing deep costing)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhovsky (2015/0254586) in view of Pearce (2011/0144786).

Claims 4 and 14: The system of claim 1, wherein generating a final list further comprises operating the bulk costing engine to: 
generate an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables; (Gorokhovsky ¶0009 disclosing a list of subassemblies and components and calculating the costs of individual components and subassemblies and providing a detailed cost estimation analysis; ¶0015 disclosing providing a user with an ordered list per gear estimates for the manufacture of the gear; ¶0066 disclosing a two model approach to costing that facilitates accuracy in the final cost estimation; ¶0067 disclosing cost estimates being  chained together with the cost estimation for an intermediate component being used as material cost for a later cost estimation building where the intermediate component is the initial component in a two model approach to costing)

While Gorokhovsky discloses generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables, Gorokhovsky does not explicitly disclose reordering the initial list to optimize the initial list for processing to create the final list. Pearce does:
and reorder the initial list to optimize the initial list for processing to create the final list. (Pearce ¶0031 disclosing a cost savings circuit that may compare 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include reordering the initial list to optimize the initial list for processing to create the final list as taught by Pearce in the system of Gorokhovsky, to reduce the cost of retooling and producing a new manufacturing line (Pearce ¶0007).  

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhovsky (2015/0254586) in view of Pearce (2011/0144786) further in view of Kim (US 5,481,473).

Claims 5 and 15: The system of claim 4, wherein the reordering of the initial list further comprises operating the bulk costing engine to: 

Gorokhovsky discloses generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables; Gorokhovsky does not explicitly disclose analyzing the initial list to identify components in assemblies and to identify lower level components in each assembly. Pearce does:
analyze the initial list to identify components in assemblies and to identify lower level components in each assembly; (Pearce ¶0031 disclosing a cost 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include analyzing the initial list to identify components in assemblies and to identify lower level components in each assembly as taught by Pearce in the system of Gorokhovsky, to reduce the cost of retooling and producing a new manufacturing line (Pearce ¶0007).  

The combination of Gorokhovsky in view of Pearce discloses analyzing the initial list to identify components in assemblies and identifying lower level components, the combination does not explicitly disclose reordering the list to create a first reordered list in which lower level components in each assembly are placed higher in the list than higher level components for the assembly. Kim does:
and reorder the list to create a first reordered list in which lower level components in each assembly are placed higher in the list than higher level components for the assembly. (Kim Col. 21, Ln. 32-41 disclosing LISAs being built from an intrusion list sorted by pre-order node number that may be detected in the design database un any order; the search can run top-down, bottom-up, etc.)
.  

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhovsky (2015/0254586) in view of Hage (2003/0172008).

Claim 10: The system of claim 1, wherein the deep costing analysis further comprises operating the cost engine to: 

Gorokhovsky discloses performing a deep cost analysis, but does not disclose that the analysis comprises operating the cost engine to select a next item in the final list; confirm that the next item is not dependent on another item that has not been costed; initiate a new processing thread in which the next item is costed using one of a plurality of processors; and receive cost data associated with the next item and terminate the processing thread. Hage does:
select a next item in the final list; (Hage ¶0011 disclosing analyzing detailed component lists to locate and retrieve cost information related to the component parts, he component lists may be tree structured;  ¶0039 disclosing 
confirm that the next item is not dependent on another item that has not been costed; (Hage ¶0033 disclosing the rollup table including a costs module for storing cumulative cost figures for a final assembly; the cost figure to be rolled up are derived from items 504, 506…508 having costs associated with them as they pertain to assemblies and component parts that may be supplied by partners and component suppliers; Fig. 4 having parent items in new threads for the 402 with individual parent components threads elements 404 and 406; ¶0034 disclosing that the partner includes a quantity that may indicate the quantity on hand, projected or suppled as agreed and communicated between the supplier and buyer (confirm))
initiate a new processing thread in which the next item is costed using one of a plurality of processors; (Hage ¶0035 disclosing each partner provides item data with a corresponding item via communication links (¶0105 further disclosing the utilization of dedicated processors, webservers configured to receive and route communication among the servers and other processors); a buyer may 
and receive cost data associated with the next item and terminate the processing thread. (Hage ¶0048 disclosing the rollup quantity for all MPNs (manufacturer part numbers) being updated, and if there is no next item, it means the process had reached the end of the list)
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include select a next item in the final list; confirm that the next item is not dependent on another item that has not been costed; initiate a new processing thread in which the next item is costed using one of a plurality of processors; and receive cost data associated with the next item and terminate the processing thread as taught by Hage in the system of Gorokhovsky, in order to better manage and project business costs (¶0005).  

Claim 11: The system of claim 10, wherein the deep costing analysis further comprises operating the cost engine to: create an output file containing estimated cost data for each of the items in the final list.  (Gorokhovsky ¶0008 disclosing providing a user with a per piece cost estimate for the manufacture of the final component from the initial component)

Claim 12: The system of claim 11, wherein the estimated cost data is provided as an input to a reporting system. (Gorokhovsky ¶0067 disclosing the solid model of the casting and the estimate of its cost of manufacture may be used as input into a 2-moel cost estimation from the stage 2 and then stage 3 components; thus the cost estimation for a final product may be built upon from cost estimations of a plurality of intermediate components)

No Art

No art has been found for the following claims:

Claims 6 and 16: The system of claim 5, wherein the reordering of the initial list further comprises operating the bulk costing engine to: analyze at least one of the initial list and the first reordered list to identify any components that are two model components; and  18Docket No: A18.002 reorder the list to create a second reordered list in which, for each two model component, source models are placed higher in the list than machined models.

Claims 7 and 17: The system of claim 6, wherein the reordering of the initial list further comprises operating the bulk costing engine to: modify at least one of the initial list, the first reordered list and the second reordered list to flag each component that is dependent on another component to create an updated list.

Claims 8 and 18: The system of claim 7, wherein the reordering of the initial list further comprises operating the bulk costing engine to: determine that a quick recost is to be performed; and modify the updated list to create a final list that only include items required for a quick recost.

Claims 9 and 19: The system of claim 7, wherein the reordering of the initial list further comprises operating the bulk costing engine to: create the final list from the updated list.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513.  The examiner can normally be reached on M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628